Citation Nr: 0630245	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury.

2.  Entitlement to an earlier effective date prior to October 
28, 1998, for the grant of a 10 percent rating for residuals 
of a shell fragment wound to the right wrist.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

The issue of residuals of cold injury comes before the Board 
of Veterans' Appeals (Board) from a February 2002 RO rating 
decision from Nashville, Tennessee, and the issue of earlier 
effective date comes before the Board from a June 1999 rating 
decision from the same RO.

The veteran originally filed a claim for service connection 
for residuals of cold injury in March 2000.  By a May 2000 
decision, the RO denied the claim as not  being well 
grounded.  In September 2001, the veteran filed another claim 
for service connection for residuals of cold injury.  In 
February 2002, the claim was subsequently readjudicated on 
the merits pursuant to the previous denial based upon not 
being well grounded and the enactment of the Veterans' Claims 
Assistance Act in November 2000. 

The Board remanded the issues in November 2003 for proper due 
process in accordance with Manlincon v. West, 12 Vet. App. 
238 (1999).  Having completed the necessary development, the 
appeal has been returned to the Board for final adjudication.

The issue of residuals of cold injury is addressed in the 
REMAND portion of the decision below and is therefore, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to October 28, 1998, it is not factually ascertainable 
that the veteran's right wrist disability had worsened.  



CONCLUSION OF LAW

An effective date earlier than October 28, 1998, for the 
grant of a 10 percent evaluation for a right wrist disability 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Earlier effective date for right wrist disability

The record reflects the veteran was initially awarded service 
connection at a noncompensable rating in March 1958 for a 
right wrist disability.  On October 28, 1998, he filed a 
claim for an increased evaluation.  By a June 1999 rating 
decision, the RO increased the evaluation to 10 percent, 
effective from October 28, 1998 (date of claim).  The veteran 
has essentially argued that the effective date should date 
back to 1959, a date in which he was seen by VA for his right 
wrist.  

Under the applicable law, an increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet.  App. 125, 126-27 
(1997).  Furthermore, under certain circumstances, a report 
of examination or hospitalization may be used as a claim for 
increase.  38. C.F.R. § 3.157.
 
Following a February 1999 VA examination, in which the 
provider noted pain and arthritis around the right wrist, the 
RO increased the veteran's evaluation to 10 percent, and made 
the effective date October 28, 1998 (date of claim).

This award date is entirely consistent with the controlling 
statute and regulations set out above.  Indeed, there is no 
evidence of a claim for increase (including examination or 
hospitalization report), or treatment records to indicate 
worsening of the right wrist prior to October 28, 1998.  
Thus, as there is no basis for establishing an earlier 
effective date for a higher evaluation for a right wrist 
disability prior to the assigned effective date, the 
veteran's claim is denied.  

I1.  Duty to notify and assist regarding earlier effective 
date

In a November 2004 letter, VA satisfied the notice 
requirements set out in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and the 
issue was readjudicated in a November 2005 statement of the 
case.  Also, in a July 2006 letter, the veteran was notified 
of the information regarding determining degrees of 
disability for service connected impairment and the bases for 
establishing effective dates for an award of benefits in 
accordance with Dingess v. Nicholson, 19 Vet.  App. 473 
(2006).  Although this letter was issued after the initial 
adjudication, the Board finds no prejudice in proceeding with 
the issuance of a final decision since the veteran was 
afforded every opportunity to argue his case, the appeal does 
not actually concern the appropriate rating of the 
disability, but the date from which the rating was assigned, 
and the veteran had been previously advised of the law and 
regulations concerning the assignment of effective dates.

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  All relevant private and VA treatment records have 
been associated with the file, and there are no indications 
that relevant evidence exists that have not been already 
obtained.  As service connection has been established, a VA 
examination is not necessary to decide the merits of a claim 
for earlier effective date.  Thus, VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).






ORDER

Entitlement to an earlier effective date prior to October 28, 
1998, for the grant of a 10 percent rating for residuals of a 
shell fragment wound to the right wrist is denied.

REMAND

Service medical records, including the September 1952 
separation examination are negative for complaints, 
treatment, or diagnosis of injuries due to cold weather 
exposure.  However, the veteran served in Korea during the 
Korean Conflict with Company I, 200th Infantry, 31st Division 
and was awarded the Combat Infantryman Badge and Korean 
Service Medal.  Of record, are also two lay statements from 
members of the veteran's unit while stationed in Korea.  The 
letters report that they, as well as the veteran were exposed 
to extreme cold while in Korea in which they did not have the 
proper protective clothing and equipment.

Post-service, the veteran was periodically seen for joint 
pain, and was given a diagnosis of generalized degenerative 
joint disease, by a private physician.  An October 2002 note 
from that same physician stated that long-term cold exposure 
could be related to the veteran's complaints of generalized 
arthritis.  

Although service medical records are negative for cold 
weather injuries, and residuals of the same, the veteran was 
in combat in Korea such that his assertion that he suffered 
from cold weather injuries during service, corroborated by 
two lay statements from members of his unit, may be accepted 
as consistent with the circumstances of his service.  See 
U.S.C.A. § 1154(b).  Under these circumstances, a VA 
examination and opinion is necessary to determine whether the 
veteran actually suffers from a current disability caused by 
cold weather exposure in service. 

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule a VA examination to 
determine whether it is at least as 
likely as not the veteran actually 
suffers from any disability, including 
those as may effect his joints, due to 
exposure to cold weather in service.  
The examiner should review the veteran's 
claims file, and conduct all necessary 
special studies or tests.  

2.  Once the above is complete, 
readjudicate the claim for service 
connection for residuals of cold 
injuries, and if the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


